Citation Nr: 1342792	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  06-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dementia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcoholism and organic mental disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.  He is a Vietnam veteran who was awarded the Combat Infantryman Badge (CIB). 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Board recharacterized the Veterans' claim for service connection for alcoholism as entitlement to service connection for alcoholism and dementia.  In September 2012, the Board bifurcated the alcoholism and dementia claim and granted service connection for alcoholism.  Thus, the alcoholism claim is no longer in appellate status.

Also in March 2011 and September 2012, the Board also remanded the case for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.  

The Veteran requested a Board hearing in his July 2006 substantive appeal, but later withdrew this request in August 2006.  See 38 C.F.R. § 20.704 (e)(2013).
 
The record raises claims of entitlement to service connection for hypertension, heart disease, pre-diabetes, and eye problems.  The Board referred these issues to the Agency of Original Jurisdiction (AOJ) in March 2011.  No development has been taken with respect to these issues.  The Board does not have jurisdiction over these claims, and they are referred again to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran does not currently have dementia.

2.  The Veteran is unable to obtain or retain substantially gainful employment due to his service-connected PTSD with alcoholism and organic mental disorder.


CONCLUSIONS OF LAW

1.  Dementia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An April 2006 pre-adjudication letter explained what evidence was required to substantiate the Veteran's claim for service connection for alcoholism.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As noted above, the Board recharacterized the claim of entitlement to alcoholism more broadly in a March 2011 decision.  To the extent the April 2006 letter did not take into account the recharacterized claim for service connection for chronic alcoholism and dementia, the Board finds that this error did not prejudice the Veteran.  First, the letter explained how to establish entitlement to service connection generally.  Second, the Veteran has demonstrated actual knowledge of the type of information and evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  From a review of his arguments, it is clear that the Veteran, who is represented in this matter, is fully aware of the pertinent criteria to establish entitlement to the benefit sought.  

In addition, a post-adjudication December 2008 letter notified the Veteran of the criteria for assigning an effective date and a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this required notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in supplemental statements of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise. 

Finally, the Board notes that the RO has complied with the Board's March 2011 and September 2012 remand directives.  The Veteran underwent VA examinations in March 2011, March 2013, and July 2013 (with August 2013 addendum).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the July 2013 examination (with August 2013 addendum) is inadequate because the examiner instructed him to "guess at what I could not remember."  As noted below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners thoroughly examined the Veteran and reviewed the claims file.  The examination reports are thorough and supported by the other evidence of record.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran contends that he has dementia as a result of an in-service head injury.  In the alternative, he contends that his dementia is secondary to service-connected PTSD.

STRs show that in January 1969, the Veteran reported having sustained a head injury one month earlier.  He denied loss of consciousness, but complained of memory problems, headaches, dizziness, and possible diplopia.  A neurological examination was negative.  A June 1970 separation examination contains a normal neurological evaluation.

VA clinicians found no indication of memory loss or memory problems in April 1981 and March 1985.  

In June and July 1994, a private psychologist described the Veteran's memory as "fair."  

In May 2005, a VA social worker referred to the Veteran's short-term memory as a "cognitive barrier."  

During a January 2006 VA neurological examination, the Veteran complained of memory loss.  No diagnosis was provided.  

A January 2006 VA PTSD examination showed evidence of both short-term and long-term memory impairment.  The Veteran was often unsure of significant dates in the past, and was unable to list the various civilian jobs that he had held.  

In March and May 2007, the Veteran complained of memory problems.  Specifically, he reported that he "gets confused" and "cannot thing straight."  He stated that at times he is about to say something and then his mind "suddenly [] goes blank."  He also stated that sometimes his mind "loses track of time and goes to sleep."  He reported that once it felt like his "mind just went out of my body."   

The Veteran submitted to a VA PTSD examination in December 2009.  He reported that he "forgets things" all the time.  There was evidence of both short- and long-term memory loss upon examination.  

An August 2010 VA general medical examination report shows that the Veteran denied a history of memory loss.  The examiner found normal memory.

A March 2011 VA mental disorders examination report shows that the Veteran could not remember what he ate for breakfast or what he did the day before.  He also had trouble remembering dates of medical treatment.  The examiner found moderately impaired short- and long-term memory.

A November 2012 psychiatric evaluation found that the Veteran's short- and long-term memory were intact.

A January 2013 VA PTSD examination report shows that the Veteran reported mild memory loss, such as forgetting names, directions, or recent events.  

In July 2013, the Veteran submitted to a VA neuropsychiatric examination with extensive testing conducted over the course of two days.  He could not remember when his memory problems started, but thought it was during the 1970s.  He reported misplacing items, losing his train of thought, forgetting what he was told, forgetting his intentions, and having trouble remembering familiar names.  During testing, the Veteran was very hesitant to respond and seemed easily overwhelmed.  He was able to remember some items, but was quick to say "the rest is gone" with respect to List Learning.  His immediate recall on Story Learning was only one item, and he quickly said, "I forgot everything you said."  His recall following reading was only slightly improved, and there was no delayed recall on any recall task.  

The VA psychologist opined that the Veteran did not have any memory loss.  In an August 2013 addendum opinion, she explained that his performance on formal testing did not match his functional status.  She described his performance as "invalid" in that he had to actually keep track and consistently choose the incorrect answers, thereby suggesting that his learning, memory, and tracking were more intact than his performance would have the examiner believe.  She noted that in order to produce believable performance that poor, the Veteran would have to be impaired enough not to be able to complete activities of daily living independently, for which there is no evidence.  She also noted that he attended the initial appointment on July 17, 2013, and was able to drive from his hometown, find the clinic, and remember to check into a different building the following day.  As for the Veteran's claim that his mind is "like a computer that deletes information as soon as he sees it," the psychologist explained that this is not how memory malfunction presents.  If he remembered the above information from one day to the next, then his brain does not immediately delete the information as he says it does.  He often performed worse on easier tasks and somewhat better on more difficult tasks, inconsistencies which also do not fit with globally poor memory performance.  

The examiner also noted quite a bit of variability in the Veteran's self-report of amount and frequency of alcohol consumption across time and across providers and found that even assuming this is a true representation of his consumption, it is unlikely to manifest in dementia.  In addition, there was no elevation of liver enzyme on lab work that would suggest compromised liver functioning, which is more common in alcohol-related dementia or cognitive problems related to excess alcohol consumption.  The examiner noted that May 2013 lab work contained an elevated TSH, which can be a reversible cause of cognitive problems, but noted that this may or may not be related to alcohol consumption and is unlikely to be related to PTSD.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for dementia.

The Veteran is competent to state that he has memory loss, and the Board acknowledges his opinion concerning the etiology of his memory loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The existence, however, of dementia and a competent opinion on a matter as complex as the etiology of the claimed condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran.

In this case, the Board finds that service connection for dementia is not warranted because there is no evidence of this condition.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has dementia, the conditions for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board notes that despite the Veteran's subjective complaints of memory loss and sporadic findings of memory loss in VA treatment records, no memory loss or dementia was found during extensive VA neuropsychiatric testing in 2013.  The Board finds that the July 2013 opinion (with August 2013 addendum) is persuasive and probative evidence against the claim of service connection for dementia because it was based on a review of the claims file, including previous VA examination reports and treatment records, neuropsychiatric evaluation, and supported by an articulated medical explanation.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  The VA examiner provided in-depth detail as to why the testing scores obtained in conjunction with the Veteran's claim were invalid, including why the invalidity was due to his own actions.  Moreover, the Board considers it significant that the August 2013 addendum constitutes the most recent medical evidence of record and was requested specifically to address the issue on appeal.  For these reasons, the July 2013 opinion and August 2013 addendum are afforded greater probative weight than prior findings of memory loss by VA providers.

In summary, the Veteran is not shown to have a current diagnosis of dementia.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive and negative evidence, and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 57-58.  

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

In September 2012, the Appeals Management Center (AMC) effectuated the Board's grant of service connection for alcoholism, combined it with the rating for PTSD, recharacterized the disability as PTSD with alcoholism and organic mental disorder, and assigned a 100 percent evaluation, effective October 29, 2004.  This total combined service-connected rating, however, does not preclude consideration of a simultaneous TDIU rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Veteran is also service connected for lumbar strain (10 percent); tinnitus (10 percent); and headaches (10 percent).  Thus, the Veteran has met the schedular requirements for TDIU at all times during the appeal period.  The determinative issue, therefore, is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran contends that his service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.  The record indicates that he has not worked since 1991, at which time he was fired from his job as a housekeeper at a VAMC because of his alcoholism.  

Regarding his education background, in an October 1997 VA Form 21-527, the Veteran reported having completed one year of high school.  VA treatment records show that the Veteran reportedly finished either the sixth or eighth grade; however, a December 1994 VA Form 21-527 shows that he received his GED.  

During a December 2009 VA PTSD examination, the Veteran reported that he drank at least a pint of vodka every day.  He heard voices "all the time" and became depressed every night.  He reported isolation, sleep problems, and loss of interest in pleasurable activities.  He could not work or be around people.  He forgot things "all the time."  The Veteran's speech was unremarkable.  He made good eye contact.  There was no impairment of thought process or communication.  He was fully oriented.  His mood was described as "angry and sad."  The examiner diagnosed PTSD, schizoaffective disorder, and alcohol dependence.  The examiner assigned a GAF score of 45.  He opined that the Veteran's mental health symptoms lead to deficiencies in most areas.  He noted that the Veteran cannot be around people, isolates himself, and cannot work.  He also noted that the Veteran reported poor interpersonal problems and did not have any friends.  The examiner stopped short of stating PTSD caused total occupational and social impairment. 

During a VA PTSD examination conducted in January 2013, the Veteran reported depressed mood, low motivation, hallucinations, and feelings of helplessness regarding his situation.  He continued to grieve for things he had lost or given up as a result of PTSD.  He reportedly drank in order to tolerate intrusive thoughts about Vietnam, anxiety, and interpersonal difficulties due to his PTSD.  The examiner diagnosed PTSD, depressive disorder, and alcohol dependence.  She noted that while there was some overlap in symptoms, the Veteran's PTSD symptoms primarily included intrusive thoughts, hypervigilance, distressing dreams, irritability/anger, and feeling emotionally detached at times.  She concluded that the Veteran's depression is secondary to his PTSD.  The examiner opined that the Veteran's mental health symptoms result in total occupational and social impairment.  She explained:  "Symptoms from all three disorders contribute to the Veteran's impairment, but the degree to which each separately contributes cannot be determined.  However, the Veteran's PTSD symptoms are considered to be primary and thus likely cause the greatest degree of impairment in social and occupational functioning."

Based on the evidence, the Board will resolve doubt in the Veteran's favor and grant TDIU.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for dementia is denied.

Entitlement to TDIU is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


